Exhibit 10.1 

 

EXPENSE SUPPORT AND CONDITIONAL REIMBURSEMENT AGREEMENT

 

This Expense Support and Conditional Reimbursement Agreement (this “Agreement”)
is made as of November 11, 2013 by and between HMS Income Fund, Inc. (the
“Company”) and HMS Adviser LP (the “Adviser”).

 

WHEREAS, the Company maintains on file with the U.S. Securities and Exchange
Commission an effective registration statement on Form N-2 (File No. 333-178548)
covering the continuous offering and sale of the Company’s common stock pursuant
to the Securities Act of 1933, as amended (the “Registration Statement”);

 

WHEREAS, the Company and the Adviser have entered into an Investment Advisory
and Administrative Services Agreement dated as of May 31, 2012 (the “Advisory
Agreement”);

 

WHEREAS, the Company, the Adviser, Main Street Capital Corporation (“Main
Street”) and Main Street Capital Partners, LLC (“Main Street Partners” and,
together with Main Street, the “Sub-Adviser”) have entered into an Investment
Sub-Advisory Agreement dated as of May 31, 2012 (the “Sub-Advisory Agreement”
and, together with the Advisory Agreement, the “Advisory Agreements”);

 

WHEREAS, the Company, the Adviser and the Sub-Adviser are parties to that
certain Amended and Restated Conditional Fee Waiver Agreement, pursuant to
which, for a period from June 4, 2012 to December 31, 2013, the Advisers can
waive all base management fees and incentive fees under the Advisory Agreement
upon the occurrence of any event, which in the Advisers’ sole discretion is
deemed necessary, (such agreement, as amended from time to time, the
“Conditional Fee Waiver Agreement”); and

 

WHEREAS, the Company and the Adviser have determined that it is appropriate and
in the best interests of the Company to reduce the Company’s operating expenses
until the Company has achieved economies of scale sufficient to ensure that it
bears a reasonable level of expense in relation to its investment income.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:

 

  1.

EXPENSE SUPPORT PAYMENTS



 

Until December 31, 2013 or a prior date mutually agreed to by both parties, the
Adviser, at its sole discretion and in consultation with the Company, hereby
agrees to pay to the Company, up to 100% of the Company’s Operating Expenses (as
defined herein) in order for the Company to achieve a reasonable level of
expenses in relation to its investment income (the “Operating Expense
Objective”). Any payment made by the Adviser pursuant to the preceding sentence
shall be referred to herein as an “Expense Support Payment.” Upon determination
by the Adviser of the Expense Support Payment, the Adviser shall promptly notify
the Company of such Expense Support Payment. The Adviser’s obligation to make
Expense Support Payments during the Expense Support Payment period shall
automatically become a liability of the Adviser and the right to such Expense
Support Payment shall be an asset of the Company as of the last business day of
the applicable calendar quarter. The Expense Support Payment shall be paid by
the Adviser to the Company in any combination of cash or other immediately
available funds, and/or offsets against amounts due from the Company to the
Adviser.

 

For purposes of this Agreement, “Operating Expenses” means 2013 third party
operating costs and expenses incurred by the Company as determined under
generally accepted accounting principles for investment management companies.

 

  2. CONDITIONAL REIMBURSEMENT

 

Subject to the approval of the Company’s board of directors (the “Board”), the
Company hereby agrees to reimburse the Adviser (each, a “Reimbursement Payment”)
in an amount, in the aggregate, equal to the unreimbursed Expense Support
Payments, or such lesser amount as determined appropriate by the Board,
following any quarter in which the Board determines that the Company has
achieved the Operating Expense Objective described in Section 1. If payable and
approved by the Board, the Reimbursement Payment for any calendar quarter shall
be paid by the Company to the Adviser no later than ninety days after the end of
such calendar quarter. The repayment of all such Expense Support Payments is to
be made within a period not to exceed three (3) years from the date each
respective Expense Support Payment is determined. Expense Support Payments which
remain unreimbursed three years after payment will be considered permanently
waived and no longer eligible for reimbursement by the Company under the terms
of this agreement. Any Reimbursement Payment shall be deemed to have reimbursed
the Adviser in chronological order beginning with the oldest Expense Support
Payment eligible for reimbursement under Section 2.

 

 

 

Exhibit 10.1

 

The parties hereto agree that, to the extent that the Board determines that
reimbursement of Expense Support Payments is appropriate in accordance with this
section, such Reimbursement Payments shall have priority over, and shall be made
before, any reimbursements of waived base management fees and/or incentive fees
under the Advisory Agreements, as waived pursuant to the Conditional Fee Waiver
Agreement. Notwithstanding the foregoing, payment of current base management
fees and/or incentive fees under the Advisory Agreements, to the extent they
have not been waived by the Adviser and/or the Sub-Adviser, shall have priority
over, and shall be made before, any Reimbursement Payments hereunder.

 

  3. TERM AND TERMINATION OF AGREEMENT.

 

3.1 TERM OF AGREEMENT. This Agreement shall become effective immediately upon
the date hereof. Once effective, this Agreement shall remain in effect unless
otherwise terminated pursuant to Section 3.2 hereof. If an Expense Support
Payment has not been reimbursed within a period not to exceed three (3) years
from the date each respective Expense Support Payment is made, the Company’s
obligation to pay such Expense Support Payment shall automatically terminate,
and be of no further effect.

 

3.2 TERMINATION OF AGREEMENT. This Agreement may be terminated by either the
Company or the Adviser upon written notice to the other party, except that once
effective, the Adviser may not terminate its obligations under Section 1. This
Agreement shall automatically terminate in the event of (a) the termination by
the Company of the Advisory Agreement or (b) the dissolution or liquidation of
the Company. Notwithstanding any provision to the contrary, if this Agreement
terminates automatically pursuant to clause (a) of this Section 3.2, the Company
agrees to make a repayment to the Adviser in an amount equal to all Expense
Support Payments paid by the Adviser to the Company within the last three years
prior to the date of such termination pursuant to clause 3.2(a) that have not
been previously reimbursed. Such repayment shall be made to the Adviser not
later than sixty (60) days after such termination of this Agreement.

 

  4. MISCELLANEOUS.

 

4.1 HEADINGS. The captions of this Agreement are included for convenience only
and in no way define or limit any of the provisions hereof or otherwise affect
their construction or effect.

 

4.2 INTERPRETATION. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (without reference to its
conflicts of laws provisions) and the applicable provisions of the 1940 Act and
the Investment Advisers Act of 1940, as amended (the “Advisers Act”). To the
extent that the applicable laws of the State of Texas or any of the provisions
herein, conflict with the applicable provisions of the 1940 Act or the Advisers
Act, the latter shall control. Further, nothing herein contained shall be deemed
to require the Company to take any action contrary to the Company’s Articles of
Amendment and Restatement or the Company’s Amended and Restated Bylaws, as each
may be amended or restated, or to relieve or deprive the Board of its
responsibility for and control of the conduct of the affairs of the Company.

 

4.3 SEVERABILITY. If any provision of this Agreement shall be held or made
invalid by a court decision, statute, rule or otherwise, the remainder of this
Agreement shall not be affected thereby and, to this extent, the provisions of
this Agreement shall be deemed to be severable.

 

4.4 ENTIRE AGREEMENT. This Agreement embodies the entire agreement and
understanding of the parties hereto, and supersedes all prior agreements or
understandings (whether written or oral), with respect to the subject matter
hereof.

 

4.5 RIC QUALIFICATION. Nothing in this Agreement shall be construed to require
any party to perform any act, or to refrain from taking action, where such
action or inaction would result in the Company not being able to obtain or
maintain its qualification as a regulated investment company under Subchapter M
of the Internal Revenue Code of 1986, as amended (“RIC Qualification”). To the
extent the Company and the Adviser mutually agree, in consultation with their
counsel, consultants and other advisers, that any payment of a Company Expense
by the Adviser pursuant to this Agreement could be construed in such a manner as
to create a material risk that the Company could fail to obtain or maintain its
RIC Qualification, then the payment of such Company Operating Expense shall
constitute a loan from the Adviser to the Company and the Company shall be
required to repay such loan (with interest accruing at the applicable federal
rate) on demand. The purpose of this Section 4.5 is to ensure that the existence
or application of any term of this Agreement does not result in the Company’s
failure to obtain or maintain its RIC Qualification.

 

 

 

Exhibit 10.1

 

 

4.6 AMENDMENTS and COUNTERPARTS. This Agreement may only be amended by mutual
written consent of the parties. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall, together, constitute only one instrument.

 

[Signature Page Follows]

 

 

 

Exhibit 10.1

[Signature Page to Expense Support and Conditional Reimbursement Agreement]

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized, as of the day and year first
above written.

      HMS INCOME FUND, INC.     By: /s/ Ryan T. Sims      Name: Ryan T. Sims
Title: Chief Financial Officer and Secretary

 

     

HMS ADVISER LP

By: HMS ADVISER GP, its general partner

  By: /s/ Ryan T. Sims        Name: Ryan T. Sims Title: Chief Financial Officer
and Secretary

 

ACKNOWLEDGEMENT:

 

The undersigned, Main Street Capital Corporation and Main Street Capital
Partners, LLC, execute this agreement solely for the purpose of evidencing their
acknowledgment of its execution and their consent to the payment priority set
forth in Section 2 hereof.

 

MAIN STREET CAPITAL CORPORATION       By: /s/ Jason B. Beauvais   Name: Jason B.
Beauvais   Title: Senior Vice President           MAIN STREET CAPITAL PARTNERS,
LLC       By: /s/ Jason B. Beauvais   Name: Jason B. Beauvais   Title: Senior
Vice President  

 

 

 

 

